DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “predetermined pressure” in line 23 of the claim should be --a predetermined pressure--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Iwanachi (WO 2009096100 A1). 
Regarding claims 1 and 6, Iwanachi discloses a brake system used in a fluid pressure motor (note fig. 1) including a cylinder block configured to be rotated by fluid pressure, an output shaft (2) configured to be rotated integrally with the cylinder block, and a case configured to rotatably support the output shaft, the brake system comprising: 
a brake device (20) configured to cancel brake force by supply of a pressurized working fluid and generate the brake force by discharge of the working fluid; 
a supply passage (38) through which the working fluid pressurized in a working fluid pressurizing source is supplied to the brake device; 
a valve device (30) configured to open and close the supply passage; 
a discharge passage (37) through which the working fluid discharged from the brake device flows; and 
a restrictor (note the restrictor disposed between the passage 38 and 37 and the restrictors 40c and 45d as shown in fig. 3) configured to apply resistance to the working fluid flowing through the discharge passage, wherein 
the valve device (30) has a first connection port (38) connected to the upstream side of the supply passage, the first connection port to which the working fluid is led from the working fluid pressurizing source, a second connection port (37) connected to the downstream side of the supply passage, the second connection port from which the working fluid is led to the brake device, and a valve element (40) provided with a pressure receiving surface facing the first connection port, and 
the valve element (40) permits communication between the first connection port (38) and the second connection port (37) when pressure of the working fluid led to the first connection port reaches predetermined pressure, and shuts off the communication between the first connection port and the second connection port when the pressure of the working fluid led to the first connection port becomes less than the predetermined pressure.
Re-claim 3, Iwanachi discloses the valve element is a poppet valve (40) having a valve portion provided in a periphery of the pressure receiving surface, the valve portion being configured to be separated from and seated in a valve seat, and by moving the valve element in the direction in which the valve portion is separated from the valve seat by the pressure of the working fluid led to the first connection port, the communication between the first connection port and the second connection port is permitted.
Re-claim 4, Iwanachi discloses the brake device has: 
a disc plate (21 and 22) configured to be rotated together with the cylinder block; 
a brake piston (27) supported by the case slidably and movably in the axial direction of the output shaft; 
a piston bias member (27d) configured to generate bias force that biases the brake piston toward the disc plate; and 
a brake cancellation chamber defined by the brake piston (27) and the case, the brake cancellation chamber being configured to move the brake piston against the bias force of the piston bias member (27d) by supply of the working fluid, 
the discharge passage (37) and the restrictor (note the restrictor disposed between the passage 38 and 37 as shown in fig. 3) are provided in the brake piston or the case, and 
the supply passage (38) and the discharge passage (note the passage coupled to the passage 37 as shown in fig. 2) communicate with each other via the brake cancellation chamber.
Re-claim 5, Iwanachi discloses the discharge passage (37) and the restrictor (note the restrictor disposed between the passage 38 and 37 and the restrictors 40c and 45d as shown in fig. 3) are provided in the valve element (40), and when the communication between the first connection port and the second connection port is shut off by the valve element, the discharge passage communicates with the second connection port.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iwanachi (WO 2009096100 A1) in view of Okamoto (JP 2007056997 A).
Regarding claim 2, Iwanachi discloses all claimed limitations as set forth above including a valve element (40) but fails to disclose the valve element is being a spool valve as recited in the claim.  However, Okamoto discloses the valve element is a spool valve (62) having a communication hole open on the pressure receiving surface, and an annular groove formed on an outer peripheral surface, the annular groove communicating with the communication hole, and by moving the valve element to a position where the annular groove and the second connection port oppose each other by the pressure of the working fluid led to the first connection port, the communication between the first connection port and the second connection port is permitted.  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present invention to modify the valve element Iwanachi to be a spool valve as taught by Okamoto is an engineering design choice as such spool valve element will provide optimum control of the fluid flow and thus making the valve device more efficient.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657             

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657